DETAILED ACTION
This action is in response to applicant’s election of Group I directed to claims 1-14. Claim 15 has been withdrawn from further consideration. A complete action on the merits of claims 1-14 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alberstetter (US Pub. No. 2011/0092970) in view of Mayenberger (EP 1153478).
Regarding Claim 1, Alberstetter teaches an electrosurgical instrument 20 (Fig. 1), comprising:
a first branch 10, a second branch 10’ that comprises a pivot joint 30 defining pivot axis at which the first branch 10 is pivotably supported ([0035]), an electric connection device (23/23’) for an external electric connection (to generator 3 shown in Fig. 16 and disclosed in [0035]), wherein the electric connection device is electrically connected with a first tissue contact surface 11 of the first branch 10 via a first conductor (“by means of a wire” [0041]) and is electrically connected with a second tissue contact surface 11’ of the second branch 10’ via a second conductor 22 ([0036]-[0041]), wherein the second conductor 11’ is integrally formed and comprises a contact section 32 with at least one contact part at its distal end (the distal end of contact region 32 seen in Fig. 4), wherein the at least one contact part abuts against an outer surface of an electrical conductive area 31 of the pivot joint 30, such that an electrical rotation connection is established ([0036]-[0040]).
Although from the figures, it seems numeral character 30 is pointing to a support pin and from the description, the pivot joint acts the same as having a pivot pin therein, since Alberstetter is silent in showing detail of the area, it is at most unclear if Alberstetter teaches a conductive pin in electrical contact with the contact section 32 or not.
In the same field of invention, Mayenberger shows a similar bipolar scissors surgical device comprising a support pin made of a metal material in direct contact with a conductor 20 having a conductive region 21 with at least one contact part 22 at its distal end wherein the at least one contact part abuts against an outer surface of an electrical conductive area of the support pin 8, such that an electrical rotation connection is established (“The bearing shaft 8 is made of metal and in this way connects the Metal strip 20 electrically conductive with branch 2” see lines 35-36 on page 3 of the attached translation).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use a conductive pin at the pivot joint of Alberstetter in order to not only ease the rotation of the two arms with respect to one another, but easily provide a conductive path from the electric connection device to the conductive portion of the jaw without departing or changing the invention as it is a well-known design in view of the teachings of Mayenberger.
Regarding Claim 2, Alberstetter teaches wherein the electric connection device 23/23’ is arranged at the first branch 10 (Fig. 1 of Alberstetter).
Regarding Claim 3, Alberstetter in view of Mayenberger teaches further comprising an electrically insulating intermediate layer arranged between the first conductor (“by means of a wire” [0041] or “first section 21 of a conductor path for the first high-frequency terminal 23” [0049]) and the second conductor 22 (Alberstetter  teaches “section 22 can be an electrically conductive layer which extends along the longitudinal direction of the branch 10 and is separated from the remainder of the branch by an insulating layer” [0038] and naturally in order to prevent shorting either the same insulation layer also separates the conductor 22 from “means of a wire” [0041] or another insulation layer is provided between the two to prevent short circuit between them; also [0049] teaches “The individual sections 21, 22 are insulated relative to one another”. Also see insulation plate 16 in Fig. 2 of Mayenberger arranged between conductor 20 and branch 3, which itself forms one of the two electrical leads).
Regarding Claim 4, Alberstetter in view of Mayenberger teaches wherein each of the first and second branches (10, 10’) has an electrically conductive core (21/22) and an electrically insulating outer layer that encloses the electrically conductive core at least partly (“The individual sections 21, 22 are insulated relative to one another” [0049]; furthermore, Mayenberger teaches “The two branches 2, 3 consist of an electrically conductive material, for example Steel, and are transversely penetrating them Bearing shaft 8 pivotally connected to each other” in line 9-10 on page 3 of the attached translation as well “Both branches 2 and 3 have an insulating coating on the outside 29 surrounded, preferably from a sterilizable plastic is made and on this Shields all live parts from the outside”  in line 42-43 on page 3 of the attached translation).
Regarding Claim 5, Alberstetter in view of Mayenberger teaches further comprising an electrically insulating intermediate layer arranged between the second conductor and the electrically conductive core of the first branch (plate 16 in Fig. 2 of Mayenberger is arranged between the second conductor 20 and the electrically conductive core of the first branch 3).
Regarding Claim 6, Alberstetter in view of Mayenberger teaches wherein the electrically insulating intermediate layer is formed by a layer that is fixedly applied on the second conductor 22 (“section 22 can be an electrically conductive layer which extends along the longitudinal direction of the branch 10 and is separated from the remainder of the branch by an insulating layer” [0038]. Also see plate 16 in Fig. 2 of Mayenberger).
Regarding Claim 7, Alberstetter in view of Mayenberger teaches wherein the second conductor 22 comprises a conductor section having a rectangular cross-section (the distal section of 22 extending toward contact section 32 shown in Fig. 4) and adjoining the contact section 32 (Fig. 4. Also see a section of lead 20 adjacent to the rounded distal tip having a rectangular cross section in Fig. 2 of Mayenberger).
Regarding Claim 8, Alberstetter teaches wherein the second conductor 22 comprises a connection section adjoining the conductor section (the little section extending upward from the base section that extends toward the contact portion in Fig. 4 of Alberstetter. Also see another section of lead 20 proximal to the section interpreted to be a conductor section in Fig. 2 of Mayenberger), wherein the conductor section is electrically connected with the electric connection device 23/23’ (through conductor 22 of Alberstetter and through lead 20 of Mayenberger).

    PNG
    media_image1.png
    331
    477
    media_image1.png
    Greyscale

Regarding Claim 9, Alberstetter in view of Mayenberger teaches wherein the contact section (22 in Fig. 2 of Mayenberger) completely surrounds the support pin (shaft 8 in Fig. 2 of Mayenberger) in a circumferential direction about the pivot axis (see Fig. 2 of Mayenberger).
Regarding Claim 11, Alberstetter teaches wherein the contact section 32 comprises at least one support part 31 which supports the contact section 32 at the first branch 10 on a radially outer side opposite the support pin 30 (Figs. 1-3 of Alberstetter. Also see Fig. 2 of Mayenberger).
Regarding Claim 12, Alberstetter teaches further comprising a through hole between the at least one support part (rounded outer section 21 in Fig. 2 of Mayenberger) and the at least one contact part (inner section 22 in Fig. 2 of Mayenberger ) that completely extends through the contact section (through hole made by section 22 in Fig. 2 of Mayenberger).
Regarding Claim 13, Alberstetter in view of Mayenberger teaches wherein the support pin comprises a conical section against which the at least one contact part of the contact section abuts (Fig. 2 of Mayenberger).
Regarding Claim 14, Alberstetter in view of Mayenberger teaches further comprising a pressing part configured to create an axial force parallel to the pivot axis on the at least one contact part (insulating cap 30 shown in Fig. 2 of Mayenberger).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Neither of the cited references alone or in any combination teaches wherein the contact section comprises at least one holding part elastically biased toward the support pin, wherein one contact part or multiple contact parts of the at least one contact part are arranged at the at least one holding part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794